Citation Nr: 0124274	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  94-48 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for deep venous 
thrombosis of the left lower extremity secondary to protein C 
deficiency, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a rating 
in excess of 10 percent.  In January 1999, the RO granted 
entitlement to an increased 20 percent disability rating.

In July 2000, the Board remanded the case to the RO for 
additional development.

The Board notes that in August 2001, the RO received private 
medical evidence related to the present matter on appeal.  VA 
regulations provide that agency of original jurisdiction 
review and preparation of a Supplemental Statement of the 
Case is required unless consideration thereof is waived in 
writing by the appellant when pertinent evidence is submitted 
and accepted by the Board.  See 38 C.F.R. § 20.1304(c) 
(2001).  In this case, the Board finds the August 2001 
private medical reports are cumulative of the medical 
evidence of record and are, therefore, not pertinent evidence 
for which agency of original jurisdiction review is required.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the matter on appeal has been obtained and the 
available medical evidence is sufficient for an adequate 
determination.

3.  Medical evidence demonstrates the veteran's service-
connected deep venous thrombosis of the left lower extremity 
secondary to protein C deficiency is manifested by persistent 
swelling of the leg upon standing or walking, improved by 
elevation, without evidence of moderate discoloration, 
pigmentation, or cyanosis.  

4.  Medical evidence demonstrates the veteran's service-
connected deep venous thrombosis of the left lower extremity 
secondary to protein C deficiency is manifested by persistent 
swelling of the leg upon standing or walking with symptoms 
improved by elevation but with no evidence of persistent 
edema, stasis pigmentation, eczema, intermittent ulceration, 
subcutaneous induration, persistent ulceration, or massive 
board-like edema with constant pain at rest.  

5.  No persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, has been submitted.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected deep venous thrombosis of the 
left lower extremity secondary to protein C deficiency have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (effective before and after 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the July 1994 statement of the 
case and the November 1994, March 1996, June 1996, January 
1999, and June 2001 supplemental statements of the case 
adequately notified the veteran of the evidence necessary to 
substantiate the claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R § 3.159(c).  The Board notes that 
the veteran did not respond to an August 2000 RO request for 
information pertaining to treatment he had received for his 
service-connected disability.  

Although private medical correspondence received in August 
2001 indicates the veteran received private treatment from 
1999 through August 2001, the veteran did not provide the RO 
information about this treatment and did not provide 
authorization for the release to VA of any private medical 
records when specifically requested to do so.  The Court has 
held that claimants must be prepared to meet their 
obligations by cooperating with the VA's efforts to provide 
an adequate medical examination and by submitting all medical 
evidence in support of the claim.  See Olson v. Principi, 
3 Vet. App. 480 (1992).  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
finds an additional remand to attempt to obtain private 
medical records would be futile.  

The Board notes that the veteran underwent VA examinations in 
June 1993, January 1995, June 1996, and September 2000 and 
that medical evidence sufficient for an adequate 
determination has been obtained.  Therefore, the Board finds 
that VA has met the notice and duty to assist provisions 
contained in the new law.  In light of the notice and 
development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records show that in July 1986 the veteran 
was treated for pulmonary embolism secondary to deep vein 
thrombophlebitis of the left lower extremity.  Hospital 
records noted the veteran would probably have continued 
treatment with anticoagulants for 4 to 6 months.  Hospital 
reports dated in October 1990 noted a diagnosis of protein C 
deficiency.  

A March 1991 report noted the veteran had experienced 
episodes of deep vein thrombophlebitis in 1986 and in October 
1990.  It was noted that the veteran had been taking Coumadin 
since October 1991 but that he had experienced no post-
phlebitic complaints.

VA examination in February 1992 noted the veteran had a 
history of low C-Reactive blood protein, had been treated for 
blood clots in 1986 and 1990, and had been taking Coumadin 
since October 1990.  It was also noted that he had no present 
complaints related to that disorder and that a physical 
examination was completely within normal limits.  

In a March 1992 rating decision, the RO granted entitlement 
to service connection for deep venous thrombosis of the left 
lower extremity secondary to protein C deficiency.  A 
10 percent disability evaluation was assigned effective from 
October 29, 1991.

In April 1993, the veteran requested entitlement to an 
increased rating.  He stated the disorder had increased in 
severity.  

VA medical records dated in April 1993 noted the veteran 
denied persistent swelling or discomfort to the left leg and 
denied any bruising or bleeding.  The examiner noted there 
was no evidence of swelling to the left leg and no evidence 
of tenderness to the calf, popliteal space, or medial thigh.  
The diagnosis was status post deep venous thrombophlebitis 
and pulmonary embolism times 2.  The treatment plan included 
continuance of Coumadin indefinitely.

VA examination in June 1993 noted there was no evidence of 
thrombophlebitis or phlebothrombosis at that time.  There was 
no evidence of pain, tenderness, or acute inflammatory signs; 
however, the circumference of the left calf was 1/2 inch larger 
than the right.  The diagnosis was history of 
thrombophlebitis and pulmonary embolism times 2.  It was 
noted the veteran's condition appeared to be stable and well-
controlled on Coumadin.

At his personal hearing in August 1994, the veteran testified 
that he took 5 milligrams (mg) of Coumadin daily for his 
service-connected disability.  He stated that he experienced 
occasional chest pain and left leg swelling.  He reported his 
leg would swell and become painful after prolonged walking or 
performing his normal activities in his occupation as a 
medical care technician.  He stated he was prone to bruising 
because of his medication and stated that he had been 
cautioned about bumping into things or cutting himself while 
shaving because of the medication.  He also reported that he 
wore anti-embolism stockings to help the circulation in his 
lower extremities.

During VA examination in January 1995, the veteran reported 
that he worked as a hospital medical technician and that he 
was on his feet much of the time while working.  He stated 
that he was quite active, that he worked out physically, and 
that he had no difficulty walking.  He reported that he 
experienced discomfort in the leg if it swelled.  The 
examiner noted the veteran was well developed, huskily built, 
and that he wore elastic support hose.  There was no evidence 
of tenderness over any of the venous systems examined.  There 
were good full pulses throughout with 6-7 units of 
oscillation in each calf.  Calf measurements were 14 3/4 
inches, right, and 15 3/8 inches, left.  Low thigh 
measurements were 14 7/8, right, and 15 3/4, left.  

The examiner stated there was no evidence of obvious swelling 
of the feet, stasis changes to the left extremity as compared 
to the right, bronzing, or pre-ulceration.  The skin was 
intact, cool, and without sensory abnormalities.  The 
diagnoses included recurring deep venous thrombophlebitis 
with occlusive phenomenon in the popliteal and tibial level 
and valvular disease to the superficial femoral segment above 
the occluded segment.  It was noted the veteran was compliant 
in wearing his elastic hose and maintaining his Coumadin 
level by frequent testing.  

In an April 1996 statement in support of the claim the 
veteran's representative requested an additional VA 
examination, in essence, to assess the veteran's disability 
after he had been on his feet for a period of time.  

During VA examination in June 1996, it was noted that the 
veteran was examined from the left external iliac vein to the 
ankle.  The common femoral/superficial femoral vein appeared 
quite normal but the popliteal and upper tibial veins had 
been involved with the deep venous thrombophlebitis and had 
recannalized with an incompetent valvular system.  The 
examiner noted the veteran had been examined approximately 
one and half hours after completing a shift at his 
employment.  There was no evidence of induration or skin 
deterioration usually seen with stasis.  The left calf was 1/2 
inch larger than the right but measurements above the knee 
were identical.  Pulses at the ankles were within the normal 
range.  The final diagnosis was chronic and recurring deep 
venous thrombosis of the left leg secondary to protein C 
deficiency with venous valvular incompetence.  

In a January 1998 statement in support of the claim the 
veteran's representative stated, in essence, that pain and 
discomfort associated with the service-connected deep venous 
thrombophlebitis was very disabling and was an impairment to 
gainful employment.  

During VA examination in September 2000, the veteran reported 
he continued to take Coumadin and complained of swelling and 
pain to the left lower extremity after prolonged standing and 
walking.  He stated his symptoms were improved with elevation 
and with compression stockings.  The examiner noted there was 
no evidence of varicose veins, mild edema, ulcerations, or 
lipodermatosclerosis.  The diagnoses were chronic venous 
insufficiency and chronic compression therapy.  It was noted 
the disorder only limited the veteran's ability to stand for 
prolonged periods of time.

In August 2001, the RO received correspondence from Dr. 
R.R.M. noting that the veteran had been his patient since 
1999.  It was also noted that the veteran had recurrent deep 
venous thrombosis and that he took blood thinners which would 
probably be required for the rest of his life.  

In a certification of an employee's serious illness, the 
physician noted that when the veteran was on his feet for 
long periods that his legs would swell which required 
intermittent absences from work for 2 to 3 days to elevate 
the lower extremities.  It was also noted that the veteran 
was taking Coumadin and that he needed to have his clotting 
times checked at frequent intervals.  The physician stated 
that the veteran was able to perform the functions of his 
present position without restrictions.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In this case, the Board notes that the veteran is presently 
receiving a 20 percent disability evaluation under the 
criteria for post-phlebitic syndrome of any etiology, 
Diagnostic Code 7121.  See 38 C.F.R. § 4.104.  Based upon a 
review of the entire record, the Board finds these rating 
criteria are appropriate for the service-connected 
disability.

The Board also notes that during the course of this appeal 
the Rating Schedule was revised with respect to the 
regulations applicable to cardiovascular system disabilities, 
including Diagnostic Code 7121.  This change became effective 
January 12, 1998.  62 Fed. Reg. 65207 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104).  The Court has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  See Karnas, 1 Vet. App. at 313.

The Rating Schedule criteria effective prior to January 12, 
1998, provided that a 30 percent evaluation was warranted for 
persistent swelling of the leg or thigh which was increased 
on standing or walking 1 or 2 hours and readily relieved by 
recumbency with moderate discoloration, pigmentation, and 
cyanosis or with persistent swelling of arm or forearm 
increased in the dependent position with moderate 
discoloration, pigmentation, or cyanosis.  A 60 percent 
evaluation was warranted for persistent swelling subsiding 
only very slightly and incompletely with recumbency elevation 
with pigmentation cyanosis, eczema, or ulceration.  A 100 
percent evaluation required massive board-like swelling with 
severe and constant pain at rest.  See 38 C.F.R. 4.104, 
Diagnostic Code 7121 (effective prior to January 12, 1998).

Based upon the evidence of record, the Board finds the 
veteran's service-connected deep venous thrombosis of the 
left lower extremity secondary to protein C deficiency does 
not warrant an increased rating under the criteria effective 
prior to January 12, 1998.  The medical evidence demonstrates 
the veteran has persistent swelling of the leg upon standing 
or walking without evidence of moderate discoloration, 
pigmentation, or cyanosis.  In addition, at his most recent 
VA examination the veteran stated his symptoms were improved 
by elevation.  

The Rating Schedule criteria effective from January 12, 1998, 
provides a 20 percent evaluation is warranted for persistent 
edema, incompletely relieved by elevation of the extremity 
with or without beginning stasis pigmentation or eczema.  A 
40 percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is warranted for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent evaluation requires massive board-like edema with 
constant pain at rest.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (effective after January 12, 1998).

Based upon the evidence of record, the Board finds the 
veteran's service-connected deep venous thrombosis of the 
left lower extremity secondary to protein C deficiency does 
not warrant an increased rating under the criteria effective 
after January 12, 1998.  As noted above, the medical evidence 
demonstrates the veteran has persistent swelling of the leg 
up on standing or walking with symptoms improved by 
elevation.  There is no evidence of persistent edema, stasis 
pigmentation, eczema, intermittent ulceration, subcutaneous 
induration, persistent ulceration, or massive board-like 
edema with constant pain at rest.  

In fact, the June 1996 VA examination conducted after the 
veteran had completed a shift at his employment noted there 
was no evidence of induration or skin deterioration typical 
of stasis.  The September 2000 VA examiner noted no relevant 
symptoms.  Therefore, the Board finds a schedular rating in 
excess of 20 percent is not warranted under the criteria in 
effect before or after January 12, 1998.

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  

Although an August 2001 private medical report noted the 
veteran's service-connected disability would require 
intermittent periods of absences from 2 to 3 days, there is 
no evidence that the veteran has, in fact, been absent from 
his employment or been hospitalized because of this disorder.  
It was noted that the veteran was able to perform the 
functions of his position without any physical restrictions.  
The September 2000 VA examiner stated that the disorder only 
limited the veteran's ability to stand for prolonged periods 
of time.  Therefore, the Board finds the evidence of record 
does not demonstrate any unusual or exceptional 
circumstances.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating.


ORDER

Entitlement to an increased disability rating for deep venous 
thrombosis of the left lower extremity secondary to protein C 
deficiency is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

